UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6698


GARY ANDREW BOYD,

                Plaintiff - Appellant,

          v.

DR. NEGASH TESEMMA; DIRECTOR NURSE S. HICKS; ADMINISTRATOR
T. MOORE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:14-cv-00196-RAJ-DEM)


Submitted:   January 31, 2017              Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Andrew Boyd, Appellant Pro Se. Elizabeth Martin Muldowney,
RAWLS,   MCNELIS  &  MITCHELL,   PC, Richmond,   Virginia,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gary    Andrew     Boyd   appeals    the   district    court’s     order

granting the Defendants’ motion for summary judgment.               We have

reviewed the record and find no reversible error.              Accordingly,

we affirm for the reasons stated by the district court.                Boyd v.

Tesemma, No. 2:14-cv-00196-RAJ-DEM (E.D. Va. filed Apr. 26, 2016

&   entered   Apr.     27,   2016).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                    AFFIRMED




                                      2